DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
Priority
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as to the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP § 1895.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1, 2, 5, 6, 13, 14, and 17 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the adhesion layer” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 5, 6, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri et al. (US 2013/0140464) in view of Deng et al. (Synthesis and properties of soluble aromatic polyimides from novel 4,5-diazafluorene-containing dianhydride, RSC Advances Vol. 8, no. 1 (December 2017), pp. 194-205) and Zeitler et al. (US 2008/0277588) in so far as understood.
	In regard to claims 1 and 5, Iwakiri et al. disclose a radiation detector comprising:
(a) a substrate having a light-transmitting property, and wherein an absorption wavelength range is a wavelength range of light absorbed by the substrate and thus the absorption wavelength range has a longer wavelength edge (e.g., see “… insulating substrate 64 may be any substrate with high light transmissivity … polyimide …” in 
    PNG
    media_image1.png
    1231
    1588
    media_image1.png
    Greyscale
 and paragraph 93);
(b) a plurality of pixels provided on the substrate (e.g., see “… plural pixels 74 formed in a matrix pattern on an insulating substrate 64 …” in Fig. 4 and paragraph 69);
(c) a scintillator laminated on a side of a first surface of the substrate (e.g., see “… scintillator 71 …” in Fig. 4 and paragraph 70), and wherein an emission wavelength range is a wavelength range of light emitted from the scintillator and an emission peak wavelength is a wavelength having a highest emission intensity in the emission wavelength range of the scintillator (e.g., “… wavelength region of the light emitted by the scintillator 71 is preferably in the visible light region (wavelengths of 360 nm to 830 nm). The wavelength region more preferably includes a green wavelength region in order to enable monochrome radiographic image capture by the radiation detector 60. Generally a material such as CsI(Tl) (thallium doped cesium iodide), CsI(Na) (sodium activated cesium iodide), GOS (Gd2O2S:Tb) may be employed as a phosphor for application in the scintillator; however, there is no limitation to these materials … emission peak wavelength in the visible light region of CsI(Tl) is 565 nm …” in paragraphs 99 and 100); and
(d) a light detector laminated on a side of a second surface of the substrate opposite to the first surface and including a photoelectric conversion film, wherein an absorption peak wavelength is a wavelength having a highest absorbance in a wavelength range of light absorbed by the photoelectric conversion film (e.g., see “… sensor portions 146 … photoelectric conversion layer 147C absorbs light from the scintillator 71 and generates charge … level of the output signal from each of the sensor portions 146 of the radiation detection section 62 varies according to the received amount of light that has been emitted from the scintillator 71, transmitted though the radiation detector (TFT substrate) 60 and received by each of the sensor portions 146 …” in Fig. 4 and paragraphs 102 and 129), wherein the absorption peak wavelength exists within the emission wavelength range (e.g., “… organic photoelectric conversion material can sufficiently absorb the light emitted from the scintillator 71 as long as any difference therebetween is small. More specifically, the difference between the absorption peak wavelength of the organic photoelectric conversion material and the emission peak wavelength of the scintillator 71 with respect to radiation is preferably within 10 nm, and more preferably within 5 nm … photoelectric conversion layer 147C absorbs light from the scintillator 71 and generates charge …” in paragraphs 75 and 102), and wherein the absorption peak wavelength is greater than or equal to the longer wavelength edge (e.g., “… insulating substrate 64 may be any substrate with high light transmissivity … polyimide … light that has been emitted from the scintillator 71, transmitted though the radiation detector (TFT substrate) 60 and received by each of the sensor portions 146 …” in paragraphs 93 and 129).
While Iwakiri et al. disclose (paragraph 93) that “… other layers may also be provided to the insulating substrate 64, such as … an undercoat layer to improve flatness or adhesion for example to the electrodes, or the like …”, the detector of Iwakiri et al. lacks an explicit description of an adhesion layer provided between the substrate and the light detector, wherein a refractive index difference between the substrate and the adhesion layer and a refractive index difference between the light detector and the adhesion layer are each 10% or less, and wherein a width of a deviation between the emission peak wavelength and the longer wavelength edge is 100 nm or more,.  However, polyimide properties are well known in the art (e.g., see “… flexible films with good optical transparency as shown in Fig. 7. The thickness data of polyimide films for PI-1, PI-2, PI-3 and PI-4 were 53 µm, 38 µm, 42 µm and 39 µm, respectively …” in Fig. 12 and “… cutoff wavelength … (nm)… 356 …” in Table 4 of Deng et al.) and optical coupling efficiency is also well known in the art (e.g., see “… optical coupling efficiency-and thus the light yield-strongly depends on a proper matching of refractive indices of all materials involved in the optical transmission process (scintillator, glue, plastics or glue or lead-glass, photodiode) …” in paragraph 45 of Zeitler et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the emission peak wavelength λscintillator of Iwakiri et al. and polyimide’s absorption wavelength edge λsubstrate of about 356 nm has a deviation width Δ = | λscintillator - λsubstrate| (e.g., Δ = |565 – 356| = 209 nm for “emission peak wavelength in the visible light region of CsI(Tl) is 565 nm” and “polyimide”), in order to “sufficiently absorb the light emitted from the scintillator”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide refractive index matching material (e.g., a refractive index difference between the substrate and the adhesion layer and a refractive index difference between the light detector and the adhesion layer are each 10% or less) as an adhesion layer between the substrate and the light detector of Iwakiri et al., in order to achieve an optimized light yield.
	In regard to claim 2 which is dependent on claim 1, Iwakiri et al. also disclose that the substrate is configured to include a polyimide (e.g., “… insulating substrate 64 may be any substrate with high light transmissivity … polyimide …” in paragraph 93), and the absorption peak wavelength of the photoelectric conversion film is 500 nm or more (e.g., “… difference between the absorption peak wavelength of the organic photoelectric conversion material and the emission peak wavelength of the scintillator 71 with respect to radiation is preferably within 10 nm, and more preferably within 5 nm …  emission peak wavelength in the visible light region of CsI(Tl) is 565 nm … similarly to the photoelectric conversion layer 72C of the photoelectric conversion section 72, the photoelectric conversion layer 147C is formed from an organic photoelectric conversion material …” in paragraphs 75, 100, and 102).  The detector of Iwakiri et al. lacks an explicit description that polyimide has an absorption wavelength edge which is an edge of the absorption wavelength range of less than 500 nm.  However, polyimide properties are well known in the art (e.g., see “… flexible films with good optical transparency as shown in Fig. 7. The thickness data of polyimide films for PI-1, PI-2, PI-3 and PI-4 were 53 µm, 38 µm, 42 µm and 39 µm, respectively …” in Fig. 12 and “… cutoff wavelength … (nm)… 356 …” in Table 4 of Deng et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the polyimide of Iwakiri et al. has an absorption wavelength edge which is an edge of the absorption wavelength range of less than 500 nm.
	In regard to claim 6 which is dependent on claim 2, the cited prior art is applied as in claim 5 above.
	In regard to claim 13 which is dependent on claim 1, Iwakiri et al. also disclose that the substrate is configured to include a polyimide film having a thickness of 0.2 mm or less (e.g., “… thin substrate formed from a synthetic resin with light transmitting properties as the insulating substrate 64. Thereby, the thickness of the radiation detector (TFT substrate) 60 overall can be made as thin as about 0.1 mm …” in paragraph 96).
	In regard to claim 14 which is dependent on claim 2, the cited prior art is applied as in claim 13 above.
	In regard to claim 17, the cited prior art is applied as in claim 1 above.  Iwakiri et al. also disclose a radiographic image capturing apparatus comprising:
(a) the radiation detector;
(b) a first control circuit  (e.g., see “… cassette controller 92 effects control of the signal detection section 162 to perform sampling of the signals transmitted from the respective sensor portions 146 through the lines 160 at a specific cycle …” in Fig. 9 and paragraph 110) that performs control of accumulating a charge generated in each of the pixels in the pixel in a case where an operation mode is an accumulation mode (e.g., see “… signal level supplied to the TFTs 70 from the gate line driver 80 through the gate lines 76 is switched to a level to switch OFF the TFTs 70, at the same time for all the gate lines 76 of the radiation detector 60, thereby switching OFF all of the TFTs 70 of the radiation detector 60. Charge accumulation is thereby started in the storage capacitors 68 (and between the upper electrode 72A and the lower electrode 72B of the photoelectric conversion section 72) of the respective pixels 74 in the radiation detector 60 …” in paragraph 132), and performs control of reading out the charge accumulated in each of the pixels in a case where the operation mode is a read-out mode (e.g., see “… TFTs 70 of the pixels 74 are switched ON in row unit in sequence by signals supplied from the gate line driver 80 through the gate lines 76 … charges that have been accumulated in the storage capacitor 68 of the respective pixels 74 are thus read in row unit and in sequence …” in paragraph 105);
(c) a signal processor that generates image data based on the charge read out from each of the pixels in the read-out mode (e.g., see “… charge accumulated in the storage capacitor 68 of each of the pixels 74 whose TFT 70 has been switched ON is transmitted by the data line 78 as an analogue electrical signal and input to the signal processing section 82 … image data output from the A/D converter of the signal processing section 82 …” in Fig. 7 and paragraphs 105 and 107); and
(d) a second control circuit that performs control of making the operation mode of the first control circuit shift to the accumulation mode in a case where light emitted from the scintillator is detected by the light detector(e.g., see “… cassette controller 92 that controls the overall operation of the electronic cassette 32 … After irradiation of radiation from the radiation source 130 starts and a portion of the emitted radiation is irradiated onto the electronic cassette 32 after being transmitted through the body of the imaging subject, if the radiation irradiation amount detection value acquired at step 258 is equal to or greater than the threshold value, the determination at step 260 is affirmative and processing transitions to step 262. At step 262, the signal level supplied to the TFTs 70 from the gate line driver 80 through the gate lines 76 is switched to a level to switch OFF the TFTs 70, at the same time for all the gate lines 76 of the radiation detector 60, thereby switching OFF all of the TFTs 70 of the radiation detector 60. Charge accumulation is thereby started in the storage capacitors 68 (and between the upper electrode 72A and the lower electrode 72B of the photoelectric conversion section 72) of the respective pixels 74 in the radiation detector 60 …” in Fig. 7, Fig. 9, and paragraphs 108 and 132).
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not disclose or suggest “the refractive index difference between the substrate and the adhesion layer and a refractive index difference between the light detector and the adhesion layer are each 10% or less” as recited in amended claim 1.  Examiner respectfully disagrees.  Iwakiri et al. teach at least one embodiment comprising a plastic substrate (e.g., see “… synthetic resin flexible substrate, aramid or bionanofiber substrate may therefore be employed as the insulating substrate 64 … other layers may also be provided to the insulating substrate 64, such as … an undercoat layer to improve flatness or adhesion for example to the electrodes, or the like …” in paragraph 93).  In regard to a plastic substrate, Zeitler et al. teach (paragraphs 38 and 45) that “… light guiding units 17 consist of a transparent, light guiding material like plastics (e.g. polymethyl methacrylate PMMA), transparent glues … optical coupling efficiency-and thus the light yield-strongly depends on a proper matching of refractive indices of all materials involved in the optical transmission process (scintillator, glue, plastics or glue or lead-glass, photodiode). The refractive indices in the relevant wavelength regime (highest amount of optical scintillation photons is around 500 nm) are: 2.2 for a GOS scintillator, 1.5 for the glue used in current applications, 1.5 for PMMA and also about 1.5 for the photodiode …”.  It should be noted ~1.5 refractive index plastic substrate such as a PMMA substrate, ~1.5 refractive index glue, and  ~1.5 refractive index photodiode are refractive index matched to less than 10%.  Thus the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.  Therefore, applicant's arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884